USCA4 Appeal: 21-4293      Doc: 27         Filed: 08/05/2022     Pg: 1 of 4




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4293


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        KIJON CHSIREA DAMON BURGOS,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Asheville. Martin K. Reidinger, Chief District Judge. (1:20-cr-00101-MR-WCM-1)


        Submitted: July 26, 2022                                          Decided: August 5, 2022


        Before NIEMEYER and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: D. Baker McIntyre III, Charlotte, North Carolina, for Appellant. Amy
        Elizabeth Ray, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Asheville, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4293       Doc: 27         Filed: 08/05/2022      Pg: 2 of 4




        PER CURIAM:

               Kijon Chsirea Damon Burgos appeals the 180-month sentence imposed after he pled

        guilty to possession of a firearm by a felon, in violation of 18 U.S.C. §§ 922(g)(1),

        924(e)(1). Counsel has filed a brief in accordance with Anders v. California, 386 U.S. 738

        (1967), stating there are no meritorious grounds for appeal but inquiring about the validity

        of Burgos’ sentence, which was enhanced under the Armed Career Criminal Act, 18 U.S.C.

        § 924(e) (ACCA). Burgos has filed a motion requesting leave to file an out-of-time pro se

        supplemental brief. We grant his motion. In his pro se brief, Burgos raises additional

        challenges to the application of the ACCA sentencing enhancement. The Government has

        declined to file a response brief. Finding no error, we affirm.

               We review a criminal sentence for procedural and substantive reasonableness,

        applying an abuse of discretion standard. See Gall v. United States, 552 U.S. 38, 51 (2007).

        Our review first looks to whether the district court committed any procedural errors, which

        might include “failing to calculate (or improperly calculating) the [Sentencing] Guidelines

        range, treating the Guidelines as mandatory, failing to consider the [18 U.S.C.] § 3553(a)

        factors, selecting a sentence based on clearly erroneous facts, or failing to adequately

        explain the chosen sentence.” Id. at 51. “In assessing whether a district court properly

        calculated the Guidelines range, including its application of any sentencing enhancements,

        [we] review[] the district court’s legal conclusions de novo and its factual findings for clear

        error.” United States v. Horton, 693 F.3d 463, 474 (4th Cir. 2012) (cleaned up).

               In reviewing a sentence for substantive reasonableness, we examine “the totality of

        the circumstances.” Gall, 552 U.S. at 51. “[W]e are obliged to apply a presumption of

                                                      2
USCA4 Appeal: 21-4293      Doc: 27         Filed: 08/05/2022     Pg: 3 of 4




        reasonableness to a sentence within or below a properly calculated [G]uidelines range.”

        United States v. Vinson, 852 F.3d 333, 357 (4th Cir. 2017) (internal quotation marks

        omitted).   “That presumption can only be rebutted by showing that the sentence is

        unreasonable when measured against the . . . § 3553(a) factors.” Id. at 357-58 (internal

        quotation marks omitted).

               We have considered the claims raised in the Anders and pro se briefs and conclude

        that Burgos’ sentence is procedurally and substantively reasonable. Burgos’ Guidelines

        range was correctly calculated and a 15-year statutory mandatory minimum sentence

        applied. The district court adopted the Guidelines range set forth in Burgos’ presentence

        report, considered counsel’s argument regarding the § 3553(a) factors, afforded Burgos an

        opportunity to allocute, and imposed the statutory mandatory minimum sentence

        applicable to Burgos’ conviction. Neither Burgos’ youth at the time of his prior convictions

        nor the fact that his previous convictions were consolidated for sentencing calls into

        question the use of those convictions for imposing a sentence under the Armed Career

        Criminal Act. See Wooden v. United States, 142 S. Ct. 1063, 1067, 1071 (2022); United

        States v. Wright, 594 F.3d 259, 263-64 (4th Cir. 2010). We discern no basis on which to

        question the reasonableness of Burgos’ sentence.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

        This court requires that counsel inform Burgos, in writing, of the right to petition the

        Supreme Court of the United States for further review. If Burgos requests that a petition

        be filed, but counsel believes that such a petition would be frivolous, then counsel may

                                                     3
USCA4 Appeal: 21-4293         Doc: 27     Filed: 08/05/2022    Pg: 4 of 4




        move in this court for leave to withdraw from representation. Counsel’s motion must state

        that a copy thereof was served on Burgos.

              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                    AFFIRMED




                                                    4